DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on October 03, 2022 with respect to the amended claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1-20 are rejected.

Response to Amendments
Claim Interpretation – 35 U.S.C. § 112 (f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reception unit, a transmission unit, and a notifying unit in claims 1-10; and an acceptance unit and a determination unit further in claims 3-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 6-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al (US Pub: 2015/0077800) and in further view of Idealliance (Print Quality eXchange Specification 06/22/2016) and Sakatani (US Pub: 2018/0048772).
Regarding claim 1 (currently amended), Yamagishi et al teaches: An information processing apparatus comprising: a reception unit configured to receive print data and quality request data for requesting a quality of a print product printed based on the print data [p125 (Job information/customer order information includes quality request data.)]; a transmission unit configured to transmit the print data and the quality request data to a production system [p0040-p0042]. 
In the same field of endeavor, Idealliance explicitly discloses carrying out print product quality data from a print service provider to a print buyer [page 5, section 3: 3.1-3.3].  Therefore, given Idealliance’s prescription on using print quality exchange specification format for printers to report print quality to print buyers, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to implement Idealliance’s PQX specification structure to Yamagishi et al’s customer printing order application for requesting print product quality data to be generated and reported based on print data for print quality monitoring purpose.
Yamagishi et al in view of Idealliance does not notify a comparison difference although it would have been within a capacity of print product quality reporting scheme.  In the same field of endeavor, Sakatani teaches: a notifying unit configured to notify, in a case where a detected quality of a print product printed based on the print data by the production system does not satisfy the requested quality, a difference between the requested quality and the detected quality [p0114-p0117].  Therefore, given Sakatani’s prescription on notifying user color difference as a color verification result, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to generate the product quality data in terms of quality difference indicating quality not satisfied in order to provide proper notification. 	Regarding claim 2 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamagishi et al and Idealliance further teaches: The information processing apparatus according to claim 1, wherein the notifying unit notifies, in a case where the detected quality of the print product printed based on the print data by the production system satisfies the requested quality, that the detected quality satisfies the requested quality [Yamagishi: claim 5; Idealliance: pages 5 and 6: 3.2 and 3.3].
 	Regarding claim 6 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Sakatani further teaches: The information processing apparatus according to claim 1, wherein the production system includes an inspection apparatus and a printing apparatus that prints the print product based on the print data, and wherein the inspection apparatus detects the quality of the print product printed by the printing apparatus [abstract, p0010].
 
Regarding claim 7 (currently amended), the rationale applied to the rejection of claim 6 has been incorporated herein.  Yamagishi et al and Idealliance further teaches: The information processing apparatus according to claim 6, wherein the inspection apparatus detects the quality of the print product based on an inspection instruction transmitted by the information processing apparatus [Yamagishi: p0012; Idealliance: “ISO 20616-1 Print Requirements eXchange (PRX) Used to communicate print requirements from print buyer to the printer.  ISO 20616-2 Print Quality eXchange (PQX) Used to communicate various attributes of print quality from the printer to the print buyer for assessment, reporting and scoring” (Specifications Home).  Page 5: 3.2 (The PQX allowing the receiver to determine acceptability by applying their own scale and tolerance.)].
 	Regarding claim 8 (currently amended), the rationale applied to the rejection of claim 6 has been incorporated herein.  Sakatani and Idealliance further teach; The information processing apparatus according to claim 6, wherein the inspection apparatus detects the quality of the print product by capturing the print product printed by the printing apparatus [Sakatani: abstract, p0010; Idealliance: page 5: 3.1, 3.2]. 	Regarding claim 9 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Sakatani and Idealliance further teaches: The information processing apparatus according to claim 1, wherein the requested quality is a quality regrading a color, wherein the detected quality is a quality regarding a color, and wherein the difference is a color difference [Sakatani: abstract; Idealliance: pages 5-6: 3.3].

	Regarding claim 10 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Idealliance further teaches: The information processing apparatus according to claim 1, wherein a format of the quality request data is PRX, and wherein the notifying unit notifies the difference by PQX to a print data transmitting apparatus that transmitted the print data [page 5, also see page 3: 2.3 Access to the PQX Specification].  Therefore, given Idealliance’s disclosure on PRX and PQX: “ISO 20616-1 Print Requirements eXchange (PRX) Used to communicate print requirements from print buyer to the printer.  ISO 20616-2 Print Quality eXchange (PQX) Used to communicate various attributes of print quality from the printer to the print buyer for assessment, reporting and scoring” (Specifications Home), it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to apply PRX and PQX format for print quality request and print quality result notification for communicating and tracking print quality in a more effective way.

Claim 11 (currently amended) has been analyzed and rejected with regard to claim 1.

Regarding claim 12 (currently amended), the rationale applied to the rejection of claim 11 has been incorporated herein.  Claim 12 has been analyzed and rejected with regard to claim 2.

Regarding claim 16 (currently amended), the rationale applied to the rejection of claim 11 has been incorporated herein.  Claim 16 has been analyzed and rejected with regard to claim 6.

Regarding claims 17 and 18 (currently amended), the rationale applied to the rejection of claims 16 and 11 has been incorporated herein respectively.  Claims 17 and 18 have been analyzed and rejected with regard to claims 7 and 9 respectively.
Regarding claim 19 (currently amended), the rationale applied to the rejection of claim 11 has been incorporated herein.  Claim 19 has been analyzed and rejected with regard to claim 10.

Claim 20 (currently amended) has been analyzed and rejected with regard to claim 11 and in accordance with Yamagishi et al’s further teaching on: A non-transitory computer-readable storage medium that stores a program for causing a computer to execute a method of controlling an information processing apparatus [p0080].

6.	Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al (US Pub: 2015/0077800), Idealliance (Print Quality eXchange Specification 06/22/2016), and Sakatani (US Pub: 2018/0048772); and in further view of Taki et al (US Pub: 2018/0152573).  	Regarding claim 3 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamagishi et al and Idealliance further teach: The information processing apparatus according to claim 1, wherein the at least one processor causes the information processing apparatus to further function as: an acceptance unit configured to accept information about the print product printed based on the print data; and a determination unit configured to determine whether the detected quality of the print product printed based on the print data by the production system satisfies the request quality based on the information accepted by the acceptance unit [Yamagishi: p0020, p0021, p0094, p0097; Idealliance: page 5: 3.2 (The PQX allowing the receiver to determine acceptability by applying their own scale and tolerance.)].  
In the same field of endeavor, Taki et al also determines whether a printed product satisfies a request quality in [fig. 15: S503-S507, p0114-p0116].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to determine accepted quality based on comparison result from its own scale and threshold for customer satisfaction. 
  	Regarding claim 4 (currently amended), the rationale applied to the rejection of claim 3 has been incorporated herein.  Yamagishi et al and Taki et al further teaches: The information processing apparatus according to claim 3, wherein the acceptance unit accepts the information from the production system via a network [Yamagishi: p0012-p0014, fig. 20, p0219-p0221; Taki: p0048, fig. 2: 100 and 200]. 	Regarding claim 5 (currently amended), the rationale applied to the rejection of claim 4 has been incorporated herein.  Yamagishi et al further teaches: The information processing apparatus according to claim 4, wherein, in a case where the quality request data includes a quality verification instruction for satisfying the quality requested by the quality request data, the acceptance unit accepts the information from the production system via the network [p0012-p0014, fig. 20, p0219-p0221].
Regarding claims 13-15 (currently amended), the rationale applied to the rejection of claim 11 has been incorporated herein.  Claims 13-15 have been analyzed and rejected with regard to claims 3-5 respectively.

Conclusion
7.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674